Citation Nr: 9901218	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  97-09 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
residuals of a left ankle fracture.

2.  Entitlement to service connection for a right knee 
disorder, claimed as secondary to the service-connected left 
ankle disorder.

3.  Entitlement to disability benefits under the provisions 
of 38 U.S.C.A. § 1151 for disability of the eyes, disability 
of the right lower extremity, and headaches, claimed to be 
the result of Department of Veterans Affairs (VA) medical 
treatment in March 1995.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 1968 to 
March 1970.

The instant appeal arose from a January 1996 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in Jackson, Mississippi, which denied a claim for a 
compensable rating for residuals of a left ankle fracture and 
also denied a claim for service connection for a right knee 
disorder secondary to the service-connected left ankle 
disorder.  That decision also denied entitlement to 
disability benefits under the provisions of 38 U.S.C.A. 
§ 1151 for disability of the eyes, disability of the right 
lower extremity, and headaches.

The claim for entitlement to a compensable rating for 
residuals of a left ankle fracture is discussed in the REMAND 
section below which follows the ORDER in this case.

The Board of Veterans' Appeals (Board) notes that the record 
includes a written statement dated May 6, 1996, wherein the 
appellant expressed a desire to amend my claim under the 
provisions of 1151 to include my back, broken nose, sinus 
problems.  Since these issues have not been developed by 
the RO, they are referred to the RO for appropriate action.  
These issues are not inextricably intertwined with the issues 
on appeal.  Kellar v. Brown, 6 Vet.App. 157 (1994).


FINDINGS OF FACT

1.  The appellants service medical records do not show a 
chronic right knee disorder.

2.  The appellant is service-connected for residuals of a 
fracture of the left ankle.

3.  The appellant injured his right knee when he jumped off 
the back of a truck in 1993, and he underwent arthroscopic 
surgery of the knee in October 1993.  The impression on a 
recent VA joints examination was residuals of right knee 
injury status post arthroscopy.

4.  There is no objective medical evidence of record which 
links the appellant's right knee disorder to service or to 
his service-connected residuals of a fracture of the left 
ankle.

5.  On March 10, 1995, the appellant received outpatient 
medical treatment at the VA Medical Center (MC) in Little 
Rock, Arkansas.  He was assessed with atypical chest pain, 
anxiety/sadness/dysthymia, and intoxication, and he was 
released at 2:15 a.m. on March 11, 1995.

6.  The appellant decided to stay overnight out in the 
smoking area of the VAMC, and at 2:49 a.m. on March 11, 1995, 
he was involved in a physical altercation with another 
individual, which included splashing coffee in the 
appellants face and physical blows.

7.  At the time of the altercation, the appellant was not 
under VA hospital care, was not under VA medical or surgical 
treatment, was not being examined by VA, and was not in 
pursuit of a course of VA vocational rehabilitation or 
training.

8.  There is no evidence of a direct causal connection 
between the appellant's claimed injuries to the eyes, 
including headaches, or the claimed injury causing right 
lower extremity disability, and VA training, hospitalization, 
medical or surgical treatment, or examination.


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for a 
right knee disorder claimed as secondary to service-connected 
residuals of a fracture of the left ankle is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The appellant's claim for compensation under the 
provisions of 38 U.S.C.A. § 1151, for disability of the eyes, 
disability of the right lower extremity, and headaches 
claimed to be the result of VA medical treatment in March 
1995 lacks legal merit.  38 U.S.C.A. § 1151 (West 1991 & 
Supp. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Right knee disorder claim

Under 38 U.S.C.A. § 1110, compensation will be provided if it 
is shown that the appellant suffers from a disease or injury 
incurred in or aggravated by service.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).  However, a current 
disability must exist.  Rabideau v. Derwinski, 2 Vet.App. 141 
(1992).  Moreover, service medical records must show the 
claimed disability and there must be medical evidence that 
links a current disability with events in service or with a 
service-connected disability.  Montgomery v. Brown, 4 
Vet.App. 343 (1993).  Service connection may also be granted 
for disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1998).

Before service connection may be decided, however, the 
initial question for resolution is whether the appellant has 
submitted a well-grounded claim in accordance with 38 
U.S.C.A. § 5107 (West 1991), and Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  "[I]n order for a claim to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis); of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the in-service disease or 
injury and the current disability (medical evidence)."  
Caluza v. Brown, 7 Vet.App. 498, 506 (1995)(citations 
omitted).  The Board finds that this requirement has not been 
satisfied for the appellant's claim for service connection 
for a right knee disorder, claimed as secondary to service-
connected residuals of left ankle fracture.

The appellant has not contended that the claim for service 
connection for a right knee disorder is warranted on a direct 
basis.  In this regard, a review of the service medical 
records is silent as to complaints, treatment, or diagnosis 
referable to the right knee.  A February 1970 treatment 
record did refer generally to the knee when it noted that 
the appellant complained of aches and pains in the hip, 
elbow, knee and face after falling out of a car the 
previous night.  Zactrin was prescribed, but there was no 
subsequent record of treatment referable to that incident.  
His March 1970 discharge examination is silent as to the 
right knee, and the lower extremities were noted to be normal 
on clinical examination.  Absent evidence of incurrence of a 
right knee disorder in service, the Board finds service 
connection for a right knee disorder is not warranted on a 
direct basis.

The appellant was granted service connection for residuals of 
a left ankle fracture by rating decision dated June 1970 
which noted that the service medical records showed a 
diagnosis of fracture of the left ankle.  The Board has 
reviewed VA and private treatment records from 1975 to 1997.  
Those records reveal that during a VA hospitalization in 
August and September 1993, it was noted that the appellant 
injured his right knee in January 1993 after jumping off of a 
truck.  Magnetic resonance imaging (MRI) of the knee in 
September 1993 showed a tear of the medial meniscus and a 
lesion of the femoral condyle.  Medical records also show 
that the appellant underwent arthroscopic surgery of the knee 
in October 1993.  These records are silent as to any 
competent medical evidence linking a right knee disorder to 
the service-connected residuals of a left ankle fracture.

In May 1995 the appellant filed this claim for service 
connection for a right knee disorder.  It is his contention 
that his right knee disorder is a direct result of favoring 
the left leg and putting more pressure on the right leg due 
to residuals of the left ankle fracture.  He also contends 
that he injured his right knee when jumping out of a truck 
because he was putting more weight on the right knee in order 
to compensate for the residuals of the left ankle fracture.

In December 1995 the appellant underwent a VA joints 
examination.  There is evidence in the examination report 
that the examiner reviewed certain pertinent medical evidence 
of record.  He noted the appellants contentions and his 
history of a left ankle fracture.  The appellant complained 
of pain and swelling exacerbated by activities like climbing 
stairs.  Physical examination revealed a trace limp on the 
right with range of motion from 0 to 140 degrees.  Slight 
crepitus was noted near full flexion.  No redness, heat, or 
swelling was noted.  There was no tenderness to palpation, 
and there was no evidence of ligamentous instability.  The 
diagnostic impression was residuals of right knee injury 
status post arthroscopy.

The examiner concluded, I am unable to see any evidence at 
this time that an altered gait pattern because of left ankle 
would have left [sic] to a right knee condition.  He has a 
history of an injury to the right knee when he had to jump 
out of the back of a truck.

As the appellant has not presented medical or competent 
evidence which would justify a belief by a fair and impartial 
individual that it is plausible that there is a link between 
his right knee disorder and service or his service-connected 
residuals of a left ankle fracture, his claim must be deemed 
not well grounded and therefore denied.

The Board acknowledges the appellant's belief that a causal 
relationship exists between a right knee disorder and his 
service-connected residuals of a left ankle fracture.  
However, as a layman the appellant is not competent to offer 
opinions on medical causation and, moreover, the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Espiritu v. Derwinski, 2 Vet.App. 482 (1992).  
Furthermore, lay assertions of medical causation cannot 
constitute evidence to render a claim well grounded.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The medical evidence does not show that there is a nexus 
between his right knee disorder and his service-connected 
residuals of left ankle fracture.  In fact, the medical 
evidence is to the contrary.  The VA examiner, who had the 
benefit of reviewing portions of record, concluded that the 
appellants current right knee disorder was not related to 
his service-connected residuals of a left ankle fracture.

The Board views its discussion above sufficient to inform the 
appellant of the elements necessary to complete his 
application for service connection for a right knee disorder.  
Robinette v. Brown, 8 Vet.App. 69 (1995).  Whereas the Board 
has determined that the appellants claim for service 
connection is not well grounded, VA has no further duty to 
assist the appellant in developing facts in support of this 
claim.  Rabideau v. Derwinski, 2 Vet.App. 141, 144 (1992).  
Although where a claim is not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
his application.  This obligation depends on the particular 
facts of the case and the extent to which the Secretary has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  Robinette v. Brown, 8 
Vet.App. 69 (1995).  Here, the appellant had not made VA 
aware of specific, additional evidence that is not of record 
which could serve to well ground his claim.  The RO fulfilled 
its obligation under section 5103(a) in a March 1996 
statement of the case which informed the appellant that the 
reason his claim for a right knee disorder had been denied 
was that there was no evidence of a right knee disability in 
service and there was no evidence relating the right knee 
disorder to the service-connected left ankle disorder.

As the appellant has not submitted the necessary medical 
opinion or other evidence in support of his claim, it must be 
considered not well grounded.  38 U.S.C.A. §§ 1310, 5107 
(West 1991); 38 C.F.R. §§ 3.312, 20.101 (1998).  Since this 
claim is not well grounded, it must, accordingly, be denied.  
Grottveit v. Brown, 5 Vet.App. 91 (1993); Boeck v. Brown, 6 
Vet.App. 14 (1993).

38 U.S.C.A. § 1151 claim

The appellant seeks disability compensation for disability of 
the eyes, disability of the right lower extremity, and 
headaches under the provisions of Section 1151 of Title 38, 
United States Code, which provides that where any veteran 
shall have suffered an injury, or an aggravation of an 
injury, as the result of hospitalization, medical or surgical 
treatment, not the result of such veteran's own willful 
misconduct, and such injury or aggravation results in 
additional disability or in death, disability compensation 
shall be awarded in the same manner as if such disability, 
aggravation, or death were service-connected.

In Brown v. Gardner, 115 S.Ct. 552 (1994), the United States 
Supreme Court held that VAs interpretation of 38 U.S.C.A. 
§ 1151 as encompassing only additional disability resulting 
from VA negligence or from accidents during treatment was 
unduly narrow.  The Supreme Court found that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection between VA hospitalization and additional 
disability, and that there need be no identification of 
"fault" on the part of VA.  The Supreme Court further found 
that the then implementing regulation, 38 C.F.R. 
§ 3.358(c)(3) (1991), was not consistent with the plain 
language of 38 U.S.C.A. § 1151 with respect the regulations 
inclusion of a fault or accident requirement.

However, the Court further held that not every "additional 
disability" was compensable.  The validity of the remainder 
of 38 C.F.R. § 3.358 was not questioned.  See Gardner, 115 
S.Ct. 552, 556 n.3 (1994): We do not, of course, intend to 
cast any doubt on the regulations insofar as they exclude 
coverage for incidents of a diseases or injurys natural 
progression, occurring after the date of treatment. . . .VAs 
action is not the cause of the disability in those 
situations.  In sum, the Supreme Court found that the 
statutory language of 38 U.S.C.A. § 1151 simply requires a 
causal connection between VA medical treatment and additional 
disability but that not every additional disability is 
compensable.

Thereafter, the Secretary of Veterans Affairs sought an 
opinion from the Attorney General of the United States as to 
the full extent to which § 1151 benefits were authorized 
under the Supreme Court's decision.  The requested opinion 
was received from the Department of Justice's Office of Legal 
Counsel on January 20, 1995.  In essence, the Department of 
Justice opined that our conclusion is that the [Supreme] 
Court intended to recognize only a narrow exclusion [to the 
no fault rule], confined to injuries that are the 
necessary, or at most, close to certain results of medical 
treatment.

On March 16, 1995, amended VA regulations were published to 
conform with the Supreme Court's decision.  Section (c)(3) of 
38 C.F.R. § 3.358 was amended to remove the "fault" 
requirement which was struck down by the Supreme Court.  
38 C.F.R. § 3.358(c)(1) provided that "[i]t will be necessary 
to show that the additional disability is actually the result 
of such disease or injury or an aggravation of an existing 
disease or injury and not merely coincidental therewith."  
Further, 38 C.F.R. § 3.358(b)(2) provided that compensation 
will not be payable for the continuance or natural progress 
of disease or injuries.  38 C.F.R. § 3.358(c)(3) provided 
that "[c]ompensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative.  'Necessary consequences' are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered."

Under that version of 38 C.F.R. § 3.358(c)(3) compensation 
was precluded where disability (1) is not causally related to 
VA hospitalization or medical or surgical treatment, or (2) 
is merely coincidental with the VA hospitalization or medical 
or surgical treatment, or (3) is the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized, or (4) is 
the certain or near certain result of the VA hospitalization 
or medical or surgical treatment.

However, effective October 1, 1997, § 1151, was amended by 
Congress.  See section 422(a) of PL 104-204.  The purpose of 
the amendment is, in effect, to overrule the Supreme Court's 
decision in the Gardner case.  As applicable here, recently 
Public Law 104-204, Title IV, § 422(a), (c), Sept. 26, 1996, 
110 Stat. 2926, 2927 was enacted which reinstates the element 
of carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of [VA] in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or an event not reasonably foreseeable.  

However, VAOGCPREC 40-97 in December 1997 concluded that all 
claims for benefits under 38 U.S.C. § 1151, which governs 
benefits for persons disabled by treatment or vocational 
rehabilitation, filed before October 1, 1997, must be 
adjudicated under the provisions of section 1151 as they 
existed prior to that date.  The Board is bound by precedent 
opinions of the VA General Counsel under 38 U.S.C.A. 
§ 7104(c) (West 1991) and 38 C.F.R. §§ 2.6(e)(9), 14.507(b), 
19.5 (1997).  Here, the claim was filed prior to October 1, 
1997, and, thus, the claim must be adjudicated under the old 
interpretation of 38 U.S.C. § 1151 which provided that fault 
or negligence was not required.

The Board notes that VA subsequently amended the regulations 
regarding the implementation of 38 U.S.C.A. § 1151 to reflect 
Congress recent amendment of that statute.  Additional 
Disability or Death Due to Hospital Care, Medical or Surgical 
Treatment, Examination, or Training and Rehabilitation 
Services, 63 Fed. Reg. 45,004-45,007 (1998).  However, 
effective January 8, 1999, VA rescinded its amendments to the 
regulations.  Additional Disability or Death Due to Hospital 
Care, Medical or Surgical Treatment, Examination, or Training 
and Rehabilitation Services, 64 Fed. Reg. 1131-1132 (1999).

In a written statement dated October 20, 1995, the appellant 
asserted that § 1151 benefits should be awarded for 
residuals of injuries received on the grounds of VAMC North 
Little Rock Arkansas 3-11-95.  He stated that he was 
sitting in the lobby in a wheelchair when a veteran threw a 
cup of coffee into my face, hit me in the head, and dumped me 
from the chair.  I was hitch-hiking through the area, 
drinking heavily, and unable to remain in the area to press 
charges.  The appellant initially contended that he had 
blurred vision and numbness of the right leg since the 
incident.  He later indicated that he also had headaches as a 
result of the vision problems due to the incident.

The Board has reviewed VA treatment records dated March 10, 
1995, from the Little Rock VAMC.  The appellant was 
transported to the facility at 5:25 p.m. on March 10 because 
he was concerned that he was having a heart attack.  After an 
evaluation he was assessed with atypical chest pain and 
anxiety-sadness-dysthymia.  The medical record also 
assessed the appellant as drunk.  Two medical records 
clearly show that he was discharged home at 2:15 a.m. on 
March 11, 1995.  His condition upon release was noted to be 
improved.

The evidence of record includes a Uniform Offense Report 
(UOR) from the VA Police and Security Service at the Little 
Rock VAMC.  The UOR indicated that an incident involving the 
appellant occurred at the Little Rock VAMC Smoking Shack Door 
1 at 2:49 a.m. on March 11, 1995.  The appellant was 
described as the complainant and as the victim.  The officer 
who prepared the UOR reported that he was standing outside 
near the smoking shack when an individual entered carrying 
two cups of coffee.  The individual reportedly approached 
the appellant who was sitting on the bench, and suddenly 
threw the cup of coffee in [the appellants] face.  The 
appellant then reportedly hit his assailant, and both men 
fell to the floor.  The reporting officer then separated the 
men.  The UOR noted that the appellant was treated for 
abrasions to the face at the emergency room.

During the appellants personal hearing on May 6, 1996, he 
testified that he went in [to the Little Rock VAMC] and I 
was trying to get detox, but it didnt work out, and the 
doctor give me some medication and released me, and I went, 
it was cold, and I was just going to stay overnight out in 
the smoking area and leave the next morning.  The appellant 
stated that there were always several wheelchairs in the 
smoking area in which to sit and that he seated himself in 
one of them.  He made it clear at the hearing that the 
wheelchair was just a place to sit and that he did not have a 
medical need for a wheelchair.

The appellant testified that while he was sitting out in the 
smoking area chatting with other veterans who were also out 
there, another man approached, who according to the appellant 
was all beat up and banged up, black and blue.  The 
appellant initiated contact with this man by saying something 
to the effect that he looked like he fell off a 
skateboard.  Shortly after that, the other man left the 
smoking area and quickly returned with two hot cups of 
coffee.  He asked the appellant if he would like one of the 
cups, the appellant said yes, and the other man proceeded to 
throw both cups in the appellants face.

The other man then struck the appellant in the face, then 
grabbed the wheelchair in which the appellant was sitting and 
dumped him out of it, and finally began kicking the appellant 
who was curled up in a fetal position on the floor.  The 
appellant stated that the VA police then placed the other man 
in the custody of the local police and took the appellants 
statement.  The appellant stated that he was then taken into 
the hospital again.  He said he had a scrape on his head and 
was bleeding from his nose and mouth but that the medical 
personnel in the hospital refused to treat him.  He stated 
that he cleaned up in the bathroom and spent the rest of the 
night in the hospital lobby.  He indicated that he did not 
realize the extent of his injuries, so he did not make a 
fuss.  The following day a VA police officer gave him a ride 
to another part of town and he left the area.

The appellant testified that since the incident he had 
numbness and pain in his right leg.  He also stated during 
the hearing that he believed his vision problems and his 
headaches had cleared up and healed shortly after the 
incident.  The Board also notes that a February 1996 VA 
treatment record noted that the appellant [h]as engaged in 
many violent situations when intoxicated.

The evidence reflects that the appellant had been discharged 
from the Little Rock VAMC at the time of the March 11 
incident.  It also shows that while spending the night in a 
shack located outside of the VA hospital building, the 
appellant initiated a confrontation with another individual 
which resulted in a physical altercation.  Further, the 
evidence shows that the appellant did not receive medical 
treatment as a result of that incident.  Finally, the 
appellant has stated that he does not have a current 
disability involving the eyes or headaches as a result of the 
incident.  His only current complaint secondary to the 
incident is numbness in the right leg.

Significantly, there is no competent evidence that the 
claimed right leg numbness was sustained or aggravated as the 
result of VA hospitalization, medical or surgical treatment, 
or the pursuit of a course of vocational rehabilitation or 
training, or as the result of submission to an examination.  
Rather, the evidence merely shows that the claimed injury 
occurred after he had been released from a VA medical 
facility.

The Court has held that the plain language of a statute "must 
be given effect unless a 'literal application of [it] will 
produce a result demonstrably at odds with the intention of 
the drafters.'"  Sabonis v. Brown, 6 Vet. App. 426, 429 
(1994) (quoting Gardner v. Derwinski, 1 Vet. App. 584, 586-87 
(1991)).  The controlling statute specifically requires that 
the disability . . . was caused by hospital care, medical 
or surgical treatment, or examination furnished the veteran . 
. . either by a Department employee or in a Department 
facility . . . or . . . the disability . . . was proximately 
caused by the provision of training and rehabilitation 
services by the Secretary as part of an approved 
rehabilitation program.  38 U.S.C.A. § 1151(a) (West Supp. 
1998).

The Board finds no controlling authority to support the 
proposition that being in a smoking shack on VA grounds 
outside the VA hospital is equivalent to being in a VA 
facility.  Even assuming, arguendo, that being in the smoking 
shack was constructively equivalent to physically being in a 
VA facility, the facts in this case would still not 
constitute being in a VA facility for the purposes of 
hospital care, medical or surgical treatment, examination, or 
rehabilitation.  However, the mere presence at a VA medical 
facility, standing alone, does not entitle one to 
compensation under 38 U.S.C.A. § 1151.  The appellant himself 
acknowledged during his personal hearing that he had been 
released from VA treatment prior to the incident in question.

In this regard, the United States Court of Veterans Appeals 
(Court) has held that aggravation of a appellant's back 
condition after being struck by a motorized wheelchair while 
waiting for examination at a VA medical center was merely 
"coincidental" to treatment, and upheld the Board's denial of 
benefits under 38 U.S.C.A. § 1151.  The Court held that 
38 U.S.C.A. § 1151 "does not address disabilities that are 
merely coincidental with the receipt of VA treatment or which 
are the result of actions by the claimant, i.e., applying for 
or seeking hospitalization, treatment, or examination."  
Sweitzer v. Brown, 5 Vet. App. 503, 505 (1993).  The Board 
finds the facts of this case analogous to those in the 
Sweitzer case.

The appellant, through his representative, is urging an 
interpretation of the statute and regulations to permit 
compensation under 38 U.S.C.A. § 1151 for the injury suffered 
in March 1995.  Assuming for the sake of argument that all of 
the appellant's contentions are true, the ultimate 
determination in this case is legal, and not evidentiary, in 
nature.  "[W]here the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
BVA terminated because of the absence of legal merit or the 
lack of entitlement under the law."  Sabonis, 6 Vet. App. at 
430.  As the claimed injuries in this case were not caused 
by VA hospital care, medical or surgical treatment, 
examination, or training and rehabilitation services, the 
Board finds that the appellant's claim is without legal 
merit.

The Board views its discussion as sufficient to inform the 
appellant of the elements necessary to complete his 
application for compensation under 38 U.S.C.A. § 1151 for 
disability of the eyes, disability of the right lower 
extremity, and headaches as the result of VA hospitalization, 
medical or surgical treatment, or the pursuit of a course of 
vocational rehabilitation or training, or submission to an 
examination, in March 1995.  Robinette v. Brown, 8 Vet. App. 
69, 77-8 (1995).


ORDER

A claim for entitlement to service connection for a right 
knee disorder, claimed as secondary to service-connected 
residuals of a left ankle fracture, is denied.  The claim for 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
disability of the eyes, disability of the right lower 
extremity, and headaches as the result of VA medical 
treatment in March 1995 is also denied.


REMAND

The appellant contends, in substance, that his service-
connected residuals of a left ankle fracture are more severe 
than the current disability evaluation suggests; therefore, 
he believes a compensable rating is warranted.

VA has a duty to acknowledge and consider all regulations, 
including Diagnostic Codes, which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons used to support the conclusion.  
Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
that requires that each disability be viewed in relation to 
its history and that there be an emphasis placed upon the 
limitation of activity imposed by the disabling condition, 
and 38 C.F.R. § 4.2 which requires that medical reports be 
interpreted in light of the whole recorded history, and that 
each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.10 states 
that, in cases of functional impairment, evaluations are to 
be based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon a person's ordinary activity.  
These requirements for the evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decision based upon a single, 
incomplete or inaccurate report and to enable VA to make a 
more precise evaluation of the disability level and any 
changes in the condition.

VA also has a duty to assist the veteran in the development 
of all facts pertinent to his claim.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.103(a) (1998).  This includes the 
duty to obtain VA examinations which provide an adequate 
basis upon which to determine entitlement to the benefit 
sought on appeal.  Littke v. Derwinski, 1 Vet.App. 90 (1991).

The appellants service-connected residuals of a fracture of 
the left ankle were last examined by VA in December 1995.  
Although the examiner noted numerous objective findings, the 
examination report did not address whether there was 
additional function lost due to pain on use or during 
exacerbation of the disabilities.  The Board notes that while 
at the time of the examination the appellant reported that he 
was not having much problem with the ankle at the present 
time, he subsequently testified during his personal hearing 
in May 1996 that he had pain in the ankle with excessive 
walking and working and that he lost his job with an 
electrical union because he was not longer able to perform 
duties like climbing poles.

The examination report is silent as to any manifestations of 
pain as regards the left ankle.  Functional disability due to 
pain must be considered under the provisions of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59.  VA O.G.C. Prec. 09-98 (Aug. 14, 
1998).  The Board notes that the appellant is rated under 
Diagnostic Code 5299-5271.  In addition, the role that the 
appellants assertions of pain played in the rating 
determination must be clearly explained.  Id.  It is unclear 
from the most recent examination report if the appellants 
functioning is inhibited by pain.  Lichtenfels v. Derwinski, 
1 Vet. App. 484, 488 (1991).

In light of the foregoing, this issue is REMANDED to the RO 
for the following:

1.  The RO should request the appellant 
to provide information which supports his 
contentions regarding the impact of his 
service-connected left ankle disorder on 
his employability (i.e., statements from 
a representative of the electrical union 
indicating that the appellant could no 
longer perform the duties necessary to 
continue that work due to his service-
connected left ankle disorder).

2.  The RO should request the appellant 
to identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA or private, 
inpatient or outpatient, who may possess 
additional records of treatment pertinent 
to his increased rating claim.  After 
securing any necessary authorization from 
the appellant, the RO should attempt to 
obtain copies of those pertinent 
treatment records identified by the 
appellant which have not been previously 
obtained.  In particular, the RO should 
associate with the claims folder copies 
of VA treatment records which have been 
developed since February 1997.

3.  The RO should arrange for an 
appropriate VA examination for the 
purpose of ascertaining the nature and 
extent of severity of his residuals of a 
fracture of the left ankle.  The claims 
folder and a copy of this remand must be 
made available and reviewed by the 
examiner.  All necessary tests should be 
conducted, including diagnostic 
radiography such as X-rays, MRI, and CT 
scans that the examiner may deem 
necessary.  The examiner should review 
the results of any testing prior to 
completion of the report.  With respect 
to the functioning of the appellants 
left ankle, attention should be given to 
the presence or absence of pain or other 
impairment.  The examiner should provide 
complete and detailed discussion with 
respect to any weakness; fatigability; 
incoordination; restricted movement; or 
pain on motion.  The examiner should 
provide a description of the effect, if 
any, of the appellants pain on the 
function of his left ankle.  See DeLuca 
v. Brown, 8 Vet.App. 202 (1995); 38 
C.F.R. § 4.40 (1997) (functional loss may 
be due to pain, supported by adequate 
pathology).  In particular, it should be 
ascertained whether there is additional 
motion lost due to pain on use or during 
exacerbation of the disability.  The 
examiner is requested to comment on the 
degree of limitation of normal 
functioning caused by pain and the effect 
of his left ankle disability on his 
employability.  The report of examination 
should be comprehensive and should 
include a detailed account of all 
manifestations of left ankle pathology 
found to be present.  The examiner should 
provide complete rationales for all 
conclusions reached.

4.  The appellant is hereby notified of 
38 C.F.R. § 3.655, which requires the 
dismissal of a claim for an increased 
rating where the appellant fails to 
report for a scheduled examination deemed 
to be necessary by VA.  A copy of all 
correspondence associated with the 
scheduling and notification of the 
examinations should be associated with 
the VA claims folder.

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all tests, reports, special 
studies, or opinions requested, 
appropriate corrective action is to be 
implemented.

6.  After undertaking any development 
deemed essential in addition to that 
requested above, the RO should review the 
appellants increased rating claim with 
consideration of the provisions of 
38 C.F.R. §§ 4.40 and 4.45, the holding 
in DeLuca, and VA O.G.C. Prec. 09-98 
(Aug. 14, 1998).  

Following completion of the above action, the case should be 
returned to the Board for further appellate consideration, as 
appropriate.  No action is required of the appellant as to 
this increased rating claim until he receives further notice.

This REMAND is to develop evidence and to ensure the 
appellant is afforded due process of law.  The Board 
intimates no opinion as to the final outcome warranted as to 
the issue addressed in this REMAND.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
